Citation Nr: 1718027	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  12-00 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for a bilateral foot disability.

2. Entitlement to service connection for a bilateral hearing loss disability.

3. Entitlement to a rating in excess of 10 percent for right knee sprain (limitation of flexion).

4. Entitlement to a compensable rating for arthritis, residual of a right thumb injury.

5. Entitlement to an initial compensable rating for headaches from August 12, 2010 to September 7, 2014; and in excess of 30 percent from September 8, 2014.

6. Entitlement to an initial compensable rating for arthritis of the lumbar spine from August 12, 2010 to March 30, 2014; and in excess of 10 percent from March 31, 2014.

7. Entitlement to service connection for residuals of septoplasty turbinates.

8. Entitlement to service connection for an upper respiratory infection.

9. Entitlement to service connection for a skin disorder (claimed chloracne).

10. Entitlement to service connection for a prostate disorder (claimed enlarged prostate).

11. Entitlement to service connection for hematuria.

12. Entitlement to service connection for a urinary tract infection.

13. Entitlement to service connection for a left middle finger disability.

14. Entitlement to service connection for a left knee sprain.

15. Entitlement to service connection for a left elbow disability.

16. Entitlement to service connection for conjunctivitis (claimed eye condition)


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to February 1980.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from August 2010 and February 2011 rating decisions issued by the RO.  

The Veteran's appeal originally included the issues of service connection for pseudofolliculitis barbae and erectile dysfunction. In April 2015, the RO granted service connection for pseudofolliculitis barbae and erectile dysfunction and assigned 10 percent and non-compensable ratings, respectively, effective on March 31, 2014. The issues of service connection for pseudofolliculitis barbae and erectile dysfunction have been resolved. See Grantham v. Brown, 114 F.3d 1156   (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD must thereafter be timely filed to initiate appellate review of the claim concerning the compensation level assigned for the disability).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

The issues of increased ratings for the right knee sprain (limitation of flexion); arthritis, residuals of right thumb injury; headaches and arthritis of the lumbar spine as well as service connection for claimed residuals of septoplasty turbinates; an upper respiratory infection; a skin disorder (claimed chloracne); a prostate disorder (claimed enlarged prostate); hematuria; a urinary tract infection; a left middle finger disability; a left knee sprain; a left elbow disability and conjunctivitis (claimed eye condition) are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The weight of the competent evidence is against a finding that the Veteran has a bilateral foot disability.

2. The weight of the competent evidence is against a finding that the Veteran has a bilateral hearing loss disability.


CONCLUSIONS OF LAW

1. The criteria for service connection for a bilateral foot disability have not been met. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

2. The criteria for service connection for bilateral hearing loss disability have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). VCAA applies to the instant claims. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The duty to notify in this case was satisfied by letters sent to the Veteran in January 2010 and November 2010. 

The duty to assist the Veteran has also been satisfied in this case. The Veteran's service treatment records and all identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board. The Veteran has not identified any other outstanding and pertinent records. 

In addition, the Veteran was afforded VA examinations in connection with his claims of service connection herein decided. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The VA examinations obtained in June 2010 are adequate to evaluate the claims for service connection for a bilateral foot disability and bilateral hearing loss disability. The examiner considered all of the pertinent evidence of record. 

VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4). See Monzingo v Shinseki, 26 Vet. App. 97 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion" ).

In summary, the Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and presenting for a VA examination. 

Service Connection 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131. Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including organic disease of the nervous system, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). As noted, organic disease of the nervous system is a chronic disease.  38 U.S.C.A. § 1101. Therefore, section 3.303(b) is potentially applicable.

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Bilateral Foot Disability

The November 1977 Report of Medical History indicates that the Veteran had no history of foot trouble. The corresponding November 1977 Airborne examination documents a normal clinical evaluation of the feet. An August 1978 service treatment record reflects the Veteran's report that he strained his right ankle on a physical training run. On examination, there was no swelling or discoloration. He had full range of motion of the ankle/foot. The examiner indicated that no abnormalities were found.  The January 1980 Report of Medical History indicates that the Veteran had no history of foot trouble. The corresponding January 1980 separation examination documents that clinical evaluation of the feet was normal.

Post-service, a December 2008 VA treatment record documents the Veteran's complaint of knee arthritis. He denied history of falls or trauma.

Review of systems revealed he had no joint stiffness or swelling. Physical examination showed he had normal range of motion and full strength in his 4 extremities.

The June 2010 Report of VA examination reflects the Veteran's assertion that the parachute jumps he made during his period of service caused his orthopedic problems. He complained that he had difficulty ambulating/walking normally. Physical examination showed the Veteran walked with a normal gait. Examination of the feet showed no signs of abnormal weight bearing or breakdown, callosities or any unusual shoe wear pattern. He did not require any assistive device for ambulation.

The claim of service connection for a bilateral foot disability must be denied. Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability. See 38 U.S.C.A. §§ 1110, 1131. The evidence establishes that the Veteran does not currently have a bilateral foot disability. Thus, there can be no valid claim for service connection. See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Hearing Loss

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2016).

The Veteran asserts that noise exposure in service caused his bilateral hearing loss disability. 

The Veteran's August 1976 enlistment examination showed that on audiometric testing, the pure tone thresholds, in decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
15
5
10
15
5
LEFT
10
5
5
5
5

An April 1978 service treatment record reflects that the Veteran had possible otitis media in the right ear. The January 1980 separation examination showed that on audiometric testing, the pure tone thresholds, in decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
15
10
5
/
10
LEFT
20
5
5
/
5

Here, the service treatment records show no complaints or findings of a bilateral hearing loss disability. 

However, that the absence of in-service evidence of hearing loss disability is not fatal to the claim, see Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). Evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss. See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

The report of June 2010 VA examination reflects the Veteran's report of noise exposure in service. On audiometric testing, the pure tone thresholds, in decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
20
15
15
20
20
LEFT
25
25
15
15
15

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 94 percent in the left ear. Thus, the Veteran failed to demonstrate a bilateral hearing loss disability for VA purposes. 

On this record, the claim of service connection for a bilateral hearing loss disability must be denied. Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability. See 38 U.S.C.A. §§ 1110, 1131. The evidence establishes that the Veteran does not currently have a bilateral hearing loss disability for VA purposes. Thus, there can be no valid claim for service connection. See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. at 225 (1992). 

The only other evidence supporting these claims are the various general lay assertions. The Veteran is not competent to establish that he has a current bilateral foot disability or a current bilateral hearing loss disability. Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

The Veteran is not competent to diagnose any current bilateral foot disability or bilateral hearing loss disability. The question regarding the diagnosis of such a disability is a complex medical issue that cannot to be addressed by a layperson. In that regard, his allegations are non-specific and are no more than conjecture and do not rise to the type of evidence addressed by Jandreau. 

Accordingly, these claims must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claims, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a bilateral foot disability is denied.

Service connection for a bilateral hearing loss disability is denied.


REMAND

In March 2011, the Veteran submitted a Notice of Disagreement (NOD) with the February 2011 rating decision that assigned a 10 percent rating for right knee sprain and non-compensable ratings for arthritis, residuals of a right thumb injury; headaches and arthritis of the lumbar spine and denied claims of service connection for residuals of septoplasty turbinates; an upper respiratory infection; a skin disorder (claimed chloracne); a prostate disorder (claimed enlarged prostate); hematuria; a urinary tract infection; a left middle finger disability; a left knee sprain; a left elbow disability and conjunctivitis (claimed eye condition). Though the RO assigned 30 percent and 10 percent ratings for the headaches and arthritis of the lumbar spine in the April 2015 rating decision, higher schedular ratings for the headaches and lumbar spine disability are possible and the claims for increase remain before the Board. AB v. Brown, 6 Vet. App. 35 (1993). The RO has not issued a statement of the case (SOC) and a remand is necessary. Manlincon v. West, 12 Vet. App. 238, 240-41  (1999).


Accordingly, the case is REMANDED for the following action:

The AOJ should issue a SOC addressing the issues of entitlement to increased ratings for the right knee sprain (limitation of flexion); arthritis, residuals of right thumb injury; headaches; and, arthritis of the lumbar spine; as well as service connection for claimed residuals of septoplasty turbinates; an upper respiratory infection; a skin disorder (claimed chloracne); a prostate disorder (claimed enlarged prostate); hematuria; a urinary tract infection; a left middle finger disability; a left knee sprain; a left elbow disability and conjunctivitis (claimed eye condition). The Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.
 
Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


